
	
		II
		Calendar No. 375
		110th CONGRESS
		1st Session
		S. 955
		[Report No. 110–177]
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 21, 2007
			Mr. Durbin (for himself
			 and Mr. Obama) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 17, 2007
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To establish the Abraham Lincoln National
		  Heritage Area, and for other purposes.
	
	
		1.Short titleThis Act may be cited as Abraham Lincoln National Heritage Area
			 Act.
		2.FindingsCongress finds that—
			(1)the Abraham Lincoln National Heritage Area
			 is a cohesive assemblage of natural, historic, cultural, and recreational
			 resources that—
				(A)together represent distinctive aspects of
			 the heritage of the United States worthy of recognition, conservation,
			 interpretation, and continuing use; and
				(B)are best managed through partnerships
			 between private and public entities;
				(2)the Heritage Area reflects traditions,
			 customs, beliefs, folklife, or a combination of those attributes that are a
			 valuable part of the heritage of the United States;
			(3)the Heritage Area provides outstanding
			 opportunities to conserve natural features, historic feature, cultural
			 features, or a combination of those features;
			(4)the Heritage Area provides outstanding
			 recreational and interpretive opportunities;
			(5)the Heritage Area has an identifiable
			 theme, and resources important to the theme, that retain integrity capable of
			 supporting interpretation;
			(6)residents, nonprofit organizations, other
			 private entities, and units of local government throughout the Heritage Area
			 demonstrate support for—
				(A)designation of the Heritage Area as a
			 national heritage area; and
				(B)management of the Heritage Area in a manner
			 appropriate for the designation;
				(7)there is a compelling need to educate and
			 cultivate among the citizens of the United States, particularly youth, an
			 understanding appreciation for, and a renewed commitment to integrity, courage,
			 self-initiative, and principled leadership in public and private life;
			(8)few individuals in the history of the
			 United States have as broadly exemplified such qualities, and so profoundly
			 influenced the history and character of the United States, as Abraham
			 Lincoln;
			(9)the story and example of the life of
			 Abraham Lincoln, including his inspiring rise from humble origins to the
			 highest office in the land and his decisive leadership through the most
			 harrowing and dangerous time in the history of the United States, continues to
			 bring hope and inspiration to millions in the United States and around the
			 world;
			(10)the great issues during the lifetime of
			 Abraham Lincoln, including national unity, equality and race relations, the
			 capacity for democratic government, and the ideals to address those and related
			 issues, continue to this day to define the challenges facing the United
			 States;
			(11)the ideals espoused by Lincoln, and the
			 sentiments expressed by Lincoln with respect to keeping the United States
			 together, are as relevant today as the ideals and sentiment were in Lincoln's
			 troubled time;
			(12)Illinois is known throughout the world as
			 the land of Abraham Lincoln;
			(13)unquestionably, the physical, social, and
			 cultural landscape of Illinois helped mold the character of Lincoln;
			(14)Here I have lived a quarter of a
			 century, and have passed from a young to an old man, Lincoln remarked
			 on leaving Illinois. To this place and the kindness of these people I
			 owe everything;
			(15)Lincoln, in turn, left his own traces
			 across the Illinois landscape;
			(16)the traces remain today in the form of
			 stories, folklore, artifacts, buildings, streetscapes, and landscapes;
			(17)though scattered geographically and in
			 varying states of development and interpretation, together the traces of
			 Lincoln bring an immediacy and tangible quality to the powerful Lincoln
			 legacy;
			(18)individually and collectively, the traces
			 of Lincoln in Illinois constitute an important national cultural and historic
			 resource;
			(19)in particular, the stories and cultural
			 resources of the Lincoln legacy of the region—
				(A)reflect the values and attitudes, obstacles
			 and ingenuity, failures and accomplishments, human frailties, and strength of
			 character of the men and women who made up the diverse people of Lincoln’s
			 generation, including upland Southerners and Northeastern Yankees,
			 Anglo-settlers and American Indians, free blacks, abolitionists,
			 and critics of abolitionists;
				(B)reflect the material culture and relative
			 levels of technical sophistication in the United States in the lifetime of
			 Lincoln;
				(C)recreate the physical environment during
			 the lifetime of Lincoln, revealing the impact of the environment on
			 agriculture, transportation, trade, business, and social and cultural patterns
			 in urban and rural settings; and
				(D)interpret the effect of the democratic
			 ethos of the era on the development of the legal and political institutions and
			 distinctive political culture of the United States;
				(20)3 previous studies entitled Abraham
			 Lincoln Research and Interpretive Center Suitability/Feasibility Study
			 by the National Park Service (1991), Looking for Lincoln Illinois
			 Heritage Tourism Project commissioned by the State of Illinois
			 Department of Commerce and Community Affairs in cooperation with the Illinois
			 Historic Preservation Agency (1998), and the Feasibility Study for the
			 Proposed Abraham Lincoln National Heritage Area, revised in 2003, help
			 document a sufficient assemblage of nationally distinctive historic resources
			 to demonstrate the feasibility of, and need to establish, the Heritage
			 Area;
			(21)the National Park Service—
				(A)operates and maintains the Lincoln Home
			 National Historic Site in Springfield, Illinois; and
				(B)is responsible for—
					(i)advocating the protection and
			 interpretation of the cultural and historic resources of the United States;
			 and
					(ii)encouraging the development of interpretive
			 context for those resources through appropriate planning and
			 preservation;
					(22)the Heritage Area can strengthen,
			 complement, and support the Lincoln Home National Historic Site through the
			 interpretation and conservation of the associated living landscapes outside of
			 the boundaries of the historic site;
			(23)there is a Federal interest in supporting
			 the development of a regional framework and context to partner with and assist
			 the National Park Service, the State of Illinois, local organizations, units of
			 local government, and private citizens to conserve, protect, and bring
			 recognition to the resources of the Heritage Area for the educational and
			 recreational benefit of the present generation and future generations;
			(24)communities throughout the region—
				(A)know the value of their Lincoln legacy;
			 but
				(B)need to expand upon an existing cooperative
			 framework and technical assistance to achieve important goals by working
			 together;
				(25)the Department of Commerce and Economic
			 Opportunity and Bureau of Tourism of the State of Illinois—
				(A)officially designated Looking for
			 Lincoln as a State Heritage Tourism Area; and
				(B)has identified the story of Lincoln as a
			 key destination driver for the State;
				(26)the Looking for Lincoln Heritage Coalition,
			 the management entity for the Heritage Area—
				(A)is a nonprofit corporation created for the
			 purposes of preserving, interpreting, developing, promoting, and making
			 available to the public the story and resources relating to—
					(i)the story of the adult life of Abraham
			 Lincoln in Illinois; and
					(ii)the contributions of Abraham Lincoln to
			 society; and
					(B)would be an appropriate entity to oversee
			 the development of the Heritage Area; and
				(27)the Looking for Lincoln Heritage Coalition
			 has completed a business plan that—
				(A)describes in detail the role, operation,
			 financing, and functions of the Looking For Lincoln Heritage Coalition as the
			 management entity for the Heritage Area; and
				(B)provides adequate assurances that the
			 Looking For Lincoln Heritage Coalition is likely to have the financial
			 resources necessary to implement the management plan for the Heritage Area,
			 including resources to meet matching requirement for grants.
				3.DefinitionsIn this Act:
			(1)CoalitionThe term Coalition means the
			 Looking for Lincoln Heritage Coalition, an entity recognized by the Secretary,
			 in consultation with the chief executive officer of the State, that has agreed
			 to perform the duties of the management entity under this Act.
			(2)Heritage areaThe term Heritage Area means
			 the Abraham Lincoln National Heritage Area established by section 4(a).
			(3)Management entityThe term management entity
			 means the management entity for the Heritage Area designated by section
			 5(a).
			(4)Management planThe term management plan means
			 the plan developed by the management entity under section 6(a).
			(5)SecretaryThe term Secretary means the
			 Secretary of the Interior.
			(6)StateThe term State means the State
			 of Illinois.
			(7)Unit of local governmentThe term unit of local
			 government means the government of the State, a political subdivision of
			 the State, or an Indian tribe.
			4.Establishment of Abraham Lincoln National
			 Heritage Area
			(a)In generalThere is established in the State the
			 Abraham Lincoln National Heritage Area.
			(b)BoundariesThe Heritage Area shall include—
				(1)a core area located in central Illinois,
			 consisting of Adams, Brown, Calhoun, Cass, Champaign, Christian, Clark, Coles,
			 Cumberland, Dewitt, Douglas, Edgar, Fayette, Fulton, Greene, Hancock,
			 Henderson, Jersey, Knox, LaSalle, Logan, Macon, Macoupin, Madison, Mason,
			 McDonough, McLean, Menard, Montgomery, Morgan, Moultrie, Peoria, Piatt, Pike,
			 Sangamon, Schuyler, Scott, Shelby, Tazwell, Vermillion, Warren, and Woodford
			 counties;
				(2)any sites, buildings, and districts within
			 the core area that are recommended for inclusion in the management plan;
			 and
				(3)each of the following sites:
					(A)Lincoln Home National Historic Site.
					(B)Lincoln Tomb State Historic Site.
					(C)Lincoln’s New Salem State Historic
			 Site.
					(D)Abraham Lincoln Presidential Library &
			 Museum.
					(E)Thomas and Sara Bush Lincoln Log Cabin and
			 Living History Farm State Historic Site.
					(F)Mt. Pulaski, Postville State Historic Sites
			 and Metamora Courthouse.
					(G)Lincoln-Herndon Law Offices State Historic
			 Site.
					(H)David Davis Mansion State Historic
			 Site.
					(I)Vandalia Statehouse State Historic
			 Site.
					(J)Lincoln Douglas Debate Museum.
					(K)Macon County Log Court House.
					(L)Richard J. Oglesby Mansion.
					(M)Lincoln Trail Homestead State
			 Memorial.
					(N)Governor John Wood Mansion.
					(O)Beardstown Courthouse.
					(P)Old Main at Knox College.
					(Q)Carl Sandburg Home State Historic
			 Site.
					(R)Bryant Cottage State Historic Site.
					(S)Dr. William Fithian Home.
					(T)Vermillion County Museum.
					(c)MapA map of the Heritage Area shall be—
				(1)included in the management plan; and
				(2)on file in the appropriate offices of the
			 National Park Service.
				5.Designation of coalition as management
			 entity
			(a)Management entityThe Coalition shall be the management
			 entity for the Heritage Area.
			(b)Authorities of management
			 entityThe management entity
			 may, for purposes of preparing and implementing the management plan, use
			 Federal funds made available under this Act—
				(1)to prepare reports, studies, interpretive
			 exhibits and programs, historic preservation projects, and other activities
			 recommended in the management plan for the Heritage Area;
				(2)to pay for operational expenses of the
			 management entity incurred during the first 10 fiscal years beginning after the
			 date of enactment of this Act;
				(3)to make grants or loans to the State, units
			 of local government, nonprofit organizations, and other persons;
				(4)to enter into cooperative agreements with
			 the State, units of local government, nonprofit organizations, and other
			 organizations;
				(5)to hire and compensate staff;
				(6)to obtain funds from any source under any
			 program or law requiring the recipient of funds to make a contribution in order
			 to receive the funds; and
				(7)to contract for goods and services.
				(c)Duties of management entityFor any fiscal year for which Federal funds
			 are received under this Act, the management entity shall—
				(1)submit to the Secretary a report that
			 describes—
					(A)the accomplishments of the management
			 entity;
					(B)the expenses and income of the management
			 entity; and
					(C)the entities to which the management entity
			 made any grants;
					(2)make available for audit by Congress, the
			 Secretary, and appropriate units of local government, all records relating to
			 the expenditure of the Federal funds and any matching funds; and
				(3)require, with respect to all agreements
			 authorizing the expenditure of Federal funds by any entity, that the receiving
			 entity make available for audit all records relating to the expenditure of the
			 Federal funds.
				(d)Prohibition on acquisition of real
			 property
				(1)In generalThe management entity shall not use Federal
			 funds received under this Act to acquire real property or any interest in real
			 property.
				(2)Other sourcesNothing in this Act precludes the
			 management entity from using Federal funds from other sources for authorized
			 purposes, including the acquisition of real property or any interest in real
			 property.
				6.Management plan
			(a)In generalNot later than 3 years after the date on
			 which funds are first made available to carry out this Act, the management
			 entity shall prepare and submit for review to the Secretary a management plan
			 for the Heritage Area.
			(b)Requirements for preparation and
			 implementationThe management
			 entity shall—
				(1)collaborate with and consider the interests
			 of diverse units of local government, businesses, tourism officials, private
			 property owners, and nonprofit groups within the Heritage Area in preparing and
			 implementing the management plan;
				(2)ensure regular public involvement regarding
			 the implementation of the management plan for the Heritage Area; and
				(3)submit the proposed management plan to
			 participating units of local governments within the Heritage Area for
			 review.
				(c)ContentsThe management plan for the Heritage Area
			 shall—
				(1)present a comprehensive program for the
			 conservation, interpretation, funding, management, and development of the
			 Heritage Area (including the natural, historic, and cultural resources and the
			 recreational and educational opportunities of the Heritage Area) in a manner
			 consistent with—
					(A)existing Federal, State, and local land use
			 laws; and
					(B)the compatible economic viability of the
			 Heritage Area;
					(2)involve residents, public agencies, and
			 private organizations in the Heritage Area;
				(3)specify and coordinate, as of the date of
			 the management plan, existing and potential sources of technical and financial
			 assistance under this Act and other Federal laws for the protection,
			 management, and development of the Heritage Area; and
				(4)include—
					(A)actions to be undertaken by units of local
			 government and private organizations to protect, conserve, and interpret the
			 resources of the Heritage Area;
					(B)an inventory of resources in the Heritage
			 Area that includes a list of property in the Heritage Area that—
						(i)is related to the themes of the Heritage
			 Area; and
						(ii)merits preservation, restoration,
			 management, development, or maintenance because of the natural, historic,
			 cultural, or recreational significance of the property;
						(C)a recommendation of policies for resource
			 management that consider the application of appropriate land and water
			 management techniques, including policies for the development of
			 intergovernmental cooperative agreements, private sector agreements, or any
			 combination of agreements, to protect the natural, historic, cultural, and
			 recreational resources of the Heritage Area in a manner that is consistent with
			 the support of appropriate and compatible economic viability;
					(D)a program for implementation of the
			 management plan by the management entity, in cooperation with partners of the
			 management entity and units of local government;
					(E)evidence that relevant State, county, and
			 local plans applicable to the Heritage Area have been taken into
			 consideration;
					(F)an analysis of means by which Federal,
			 State, and local programs may best be coordinated to promote the purposes of
			 this Act; and
					(G)a business plan for the Heritage Area
			 that—
						(i)describes in detail—
							(I)the role, operation, financing, and
			 functions of the management entity; and
							(II)each activity included in the
			 recommendations in the management plan; and
							(ii)provides, to the satisfaction of the
			 Secretary, adequate assurances that the management entity is likely to have the
			 financial resources necessary to implement the management plan, including the
			 resources necessary to meet matching requirement for grants awarded under this
			 Act.
						(d)Consideration of interests of local
			 groupsIn preparing and
			 implementing the management plan, the management entity shall consider the
			 interests of diverse units of local government, businesses, private property
			 owners, and nonprofit groups in the Heritage Area.
			(e)Public meetings
				(1)In generalThe management entity shall conduct public
			 meetings at least quarterly regarding the development and implementation of the
			 management plan.
				(2)Public noticeThe management entity shall—
					(A)place a notice of each public meeting in a
			 newspaper of general circulation in the Heritage Area; and
					(B)make the minutes of each public meeting
			 available to the public.
					(f)Disqualification from fundingIf a proposed management plan is not
			 submitted to the Secretary by the date that is 3 years after the date on which
			 funds are first made available to carry out this Act, the management entity may
			 not receive additional funding under this Act until the date on which the
			 Secretary receives the proposed management plan.
			(g)Approval and disapproval of management
			 plan
				(1)In generalNot later than 90 days after the date on
			 which the management entity submits the management plan to the Secretary, the
			 Secretary, in consultation with the Governor of the State or a designee of the
			 Governor, shall approve or disapprove the proposed management plan.
				(2)Disapproval and revisions
					(A)In generalIf the Secretary disapproves a proposed
			 management plan, the Secretary shall—
						(i)advise the management entity, in writing,
			 of the reasons for the disapproval; and
						(ii)make recommendations for revision of the
			 proposed management plan.
						(B)Approval or disapprovalThe Secretary shall approve or disapprove a
			 revised management plan not later than 90 days after the date on which the
			 revised management plan is submitted.
					(3)Approval of amendments
					(A)In generalThe Secretary shall review and approve or
			 disapprove substantial amendments to the management plan.
					(B)FundingFunds appropriated under this Act may not
			 be expended to implement any changes made by an amendment to the management
			 plan until the Secretary approves the amendment.
					(h)PrioritiesThe management entity shall give priority
			 to the implementation of actions, goals, and strategies set forth in the
			 management plan, including assisting units of local government and other
			 persons in—
				(1)carrying out programs that recognize and
			 protect important resource values in the Heritage Area;
				(2)encouraging economic viability in the
			 Heritage Area in accordance with the goals of the management plan;
				(3)establishing and maintaining interpretive
			 exhibits in the Heritage Area;
				(4)developing heritage-based recreational and
			 educational opportunities for residents and visitors in the Heritage
			 Area;
				(5)increasing public awareness of and
			 appreciation for the natural, historic, and cultural resources of the Heritage
			 Area;
				(6)restoring historic buildings that
			 are—
					(A)located in the Heritage Area; and
					(B)related to the themes of the Heritage Area;
			 and
					(7)installing throughout the Heritage Area
			 clear, consistent, and appropriate signs to identify public access points and
			 sites of interest.
				7.Technical and financial assistance; other
			 Federal agencies
			(a)Technical and financial assistance
				(1)In generalOn request of the management entity, the
			 Secretary may provide technical and financial assistance for the development
			 and implementation of the management plan.
				(2)Priority for assistanceIn providing assistance under paragraph
			 (1), the Secretary shall give priority to actions that assist in—
					(A)conserving the significant natural,
			 historic, and cultural resources of the Heritage Area; and
					(B)providing educational, interpretive, and
			 recreational opportunities consistent with the purposes of the Heritage
			 Area.
					(3)Spending for non-Federal
			 propertyThe management
			 entity may expend Federal funds made available under this Act on non-Federal
			 property that is—
					(A)identified in the management plan;
			 or
					(B)listed, or eligible for listing, on the
			 National Register of Historic Places.
					(4)Other assistanceThe Secretary may enter into cooperative
			 agreements with public and private organizations to carry out this
			 subsection.
				(b)Other Federal agenciesAny Federal entity conducting or supporting
			 an activity that directly affects the Heritage Area shall—
				(1)consider the potential effects of the
			 activity on—
					(A)the purposes of the Heritage Area;
			 and
					(B)the management plan;
					(2)consult with the management entity with
			 respect to the activity; and
				(3)to the maximum extent practicable, conduct
			 or support the activity to avoid adverse effects on the Heritage Area.
				(c)Other assistance not affectedNothing in this Act affects the authority
			 of any Federal official to provide technical or financial assistance under any
			 other law.
			(d)Notification of other Federal
			 activitiesThe head of each
			 Federal agency shall provide to the Secretary and the management entity for the
			 Heritage Area, to the extent practicable, advance notice of all activities that
			 may have an impact on the Heritage Area.
			8.Private property protection
			(a)In GeneralNothing in this Act—
				(1)requires any private property owner to
			 allow public access (including access by the Federal Government, State
			 government, or units of local government) to the private property; or
				(2)modifies any provision of Federal, State,
			 or local law with respect to public access to, or use of, private
			 property.
				(b)LiabilityDesignation of the Heritage Area shall not
			 be considered to create any liability, or have any effect on any liability
			 under any other law, of any private property owner with respect to any persons
			 injured on the private property.
			(c)Recognition of authority To control land
			 useNothing in this Act
			 modifies any authority of the Federal Government, State government, or units of
			 local governments to regulate land use.
			(d)Participation of private property owners in
			 Heritage AreaNothing in this
			 Act requires the owner of any private property located within the boundaries of
			 the Heritage Area to participate in, or be associated with, the Heritage
			 Area.
			(e)Land use regulation
				(1)In generalThe management entity shall provide
			 assistance and encouragement to State and local governments, private
			 organizations, and persons to protect and promote the resources and values of
			 the Heritage Area.
				(2)EffectNothing in this Act grants any power of
			 zoning or land use to the management entity.
				(f)Private property
				(1)In generalThe management entity shall be an advocate
			 for land management practices that are consistent with the purposes of the
			 Heritage Area.
				(2)EffectNothing in this Act—
					(A)abridges the rights of any person with
			 respect to private property;
					(B)affects the authority of the State or unit
			 of local government relating to private property; or
					(C)imposes any additional burden on any
			 property owner.
					9.Effect
			(a)Rules, regulations, standards, and permit
			 processesNothing in this Act
			 imposes any environmental, occupational, safety, or other rule, regulation,
			 standard, or permit process in the Heritage Area that is different from the
			 rule, regulation, standard, or process that would be applicable if the Heritage
			 Area had not been established.
			(b)Water and water rightsNothing in this Act authorizes or implies
			 the reservation or appropriation of water or water rights.
			(c)No diminishment of State
			 authorityNothing in this Act
			 diminishes the authority of the State to manage fish and wildlife, including
			 the regulation of fishing and hunting within the Heritage Area.
			(d)Existing national heritage
			 areasNothing in this Act
			 affects any national heritage area designated before the date of enactment of
			 this Act.
			10.Authorization of appropriations
			(a)In generalThere is authorized to be appropriated to
			 carry out this Act $10,000,000, of which not more than $1,000,000 may be
			 authorized to be appropriated for any fiscal year.
			(b)Cost-Sharing requirementThe Federal share of the total cost of any
			 activity carried out using funds made available under this Act shall be not
			 more than 50 percent.
			11.Termination of authorityThe authority of the Secretary to provide
			 assistance under this Act terminates on the date that is 15 years after the
			 date of enactment of this Act.
		
	
		1.Short titleThis Act may be cited as Abraham Lincoln National Heritage Area
			 Act.
		2.DefinitionsIn this Act:
			(1)Heritage areaThe term Heritage Area means
			 the Abraham Lincoln National Heritage Area established by section 3(a).
			(2)Management entityThe term management entity
			 means the management entity for the Heritage Area designated by section
			 4(a).
			(3)Management planThe term management plan means
			 the plan developed by the management entity under section 5(a).
			(4)SecretaryThe term Secretary means the
			 Secretary of the Interior.
			(5)StateThe term State means the State
			 of Illinois.
			3.Establishment of Abraham Lincoln National
			 Heritage Area
			(a)In generalThere is established in the State the
			 Abraham Lincoln National Heritage Area.
			(b)BoundariesThe Heritage Area shall include—
				(1)a core area located in central Illinois,
			 consisting of Adams, Brown, Calhoun, Cass, Champaign, Christian, Clark, Coles,
			 Cumberland, Dewitt, Douglas, Edgar, Fayette, Fulton, Greene, Hancock,
			 Henderson, Jersey, Knox, LaSalle, Logan, Macon, Macoupin, Madison, Mason,
			 McDonough, McLean, Menard, Montgomery, Morgan, Moultrie, Peoria, Piatt, Pike,
			 Sangamon, Schuyler, Scott, Shelby, Tazwell, Vermillion, Warren, and Woodford
			 counties;
				(2)any sites, buildings, and districts within
			 the core area that are recommended in the management plan; and
				(3)each of the following sites:
					(A)Lincoln Home National Historic Site.
					(B)Lincoln Tomb State Historic Site.
					(C)Lincoln’s New Salem State Historic
			 Site.
					(D)Abraham Lincoln Presidential Library &
			 Museum.
					(E)Thomas and Sara Bush Lincoln Log Cabin and
			 Living History Farm State Historic Site.
					(F)Mt. Pulaski, Postville State Historic Sites
			 and Metamora Courthouse.
					(G)Lincoln-Herndon Law Offices State Historic
			 Site.
					(H)David Davis Mansion State Historic
			 Site.
					(I)Vandalia Statehouse State Historic
			 Site.
					(J)Lincoln Douglas Debate Museum.
					(K)Macon County Log Court House.
					(L)Richard J. Oglesby Mansion.
					(M)Lincoln Trail Homestead State
			 Memorial.
					(N)Governor John Wood Mansion.
					(O)Beardstown Courthouse.
					(P)Old Main at Knox College.
					(Q)Carl Sandburg Home State Historic
			 Site.
					(R)Bryant Cottage State Historic Site.
					(S)Dr. William Fithian Home.
					(T)Vermillion County Museum.
					(c)MapA map of the Heritage Area shall be—
				(1)included in the management plan; and
				(2)on file in the appropriate offices of the
			 National Park Service.
				4.Designation of coalition as management
			 entity
			(a)Management entityThe Looking for Lincoln Heritage Coalition
			 shall be the management entity for the Heritage Area.
			(b)Authorities of management
			 entityThe management entity
			 may, for purposes of preparing and implementing the management plan, use
			 Federal funds made available under this Act—
				(1)to prepare reports, studies, interpretive
			 exhibits and programs, historic preservation projects, and other activities
			 recommended in the management plan for the Heritage Area;
				(2)to pay for operational expenses of the
			 management entity;
				(3)to make grants to the State, political
			 subdivisions of the State, nonprofit organizations, and other persons;
				(4)to enter into cooperative agreements with
			 the State, political subdivisions of the State, nonprofit organizations, and
			 other organizations;
				(5)to hire and compensate staff;
				(6)to obtain funds or services from any
			 source, including funds and services provided under any other Federal program
			 or law; and
				(7)to contract for goods and services.
				(c)Duties of management entityTo further the purposes of the Heritage
			 Area, the management entity shall—
				(1)prepare a management plan
			 for the Heritage Area in accordance with section 5;
				(2)give priority to the
			 implementation of actions, goals, and strategies set forth in the management
			 plan, including assisting units of government and other persons in—
					(A)carrying out programs and projects that
			 recognize and protect important resource values in the Heritage Area;
					(B)encouraging economic viability in the
			 Heritage Area in accordance with the goals of the management plan;
					(C)establishing and maintaining interpretive
			 exhibits in the Heritage Area;
					(D)developing heritage-based recreational and
			 educational opportunities for residents and visitors in the Heritage
			 Area;
					(E)increasing public awareness of and
			 appreciation for the natural, historic, and cultural resources of the Heritage
			 Area;
					(F)restoring historic buildings that
			 are—
						(i)located in the Heritage Area; and
						(ii)related to the themes of the Heritage Area;
			 and
						(G)installing throughout the Heritage Area
			 clear, consistent, and appropriate signs identifying public access points and
			 sites of interest;
					(3)consider the interests of diverse units of
			 government, businesses, tourism officials, private property owners, and
			 nonprofit groups within the Heritage Area in developing and implementing the
			 management plan;
				(4)conduct public meetings
			 at least semiannually regarding the development and implementation of the
			 management plan; and
				(5)for any fiscal year for
			 which Federal funds are received under this Act—
					(A)submit to the Secretary an annual report
			 that describes—
						(i)the accomplishments of the management
			 entity;
						(ii)the expenses and income of the management
			 entity; and
						(iii)the entities to which the management entity
			 made any grants;
						(B)make available for audit all records
			 relating to the expenditure of the Federal funds and any matching funds;
			 and
					(C)require, with respect to all agreements
			 authorizing the expenditure of Federal funds by other organizations, that the
			 receiving organizations make available for audit all records relating to the
			 expenditure of the Federal funds.
					(d)Prohibition on acquisition of real
			 property
				(1)In generalThe management entity shall not use Federal
			 funds received under this Act to acquire real property or any interest in real
			 property.
				(2)Other sourcesNothing in this Act precludes the
			 management entity from using Federal funds from other sources for authorized
			 purposes, including the acquisition of real property or any interest in real
			 property.
				5.Management plan
			(a)In generalNot later than 3 years after the date on
			 which funds are first made available to carry out this Act, the management
			 entity shall prepare and submit for review to the Secretary a management plan
			 for the Heritage Area.
			(b)ContentsThe management plan for the Heritage Area
			 shall—
				(1)include comprehensive policies, strategies,
			 and recommendations for the conservation, funding, management, and development
			 of the Heritage Area;
				(2)take into consideration
			 existing State, county, and local plans;
				(3)specify the existing and
			 potential sources of funding to protect, manage, and develop the Heritage Area
			 during the first 5 years of implementation of the management plan;
				(4)include—
					(A)a description of actions
			 that governments, private organizations, and individuals have agreed to take to
			 protect the natural, historic, and cultural resources of the Heritage
			 Area;
					(B)an inventory of the
			 natural, historic, cultural, education, scenic, and recreational resources of
			 the Heritage Area relating to the themes of the Heritage Area that should be
			 preserved, restored, managed, developed or maintained; and
					(C)an interpretive plan for
			 the Heritage Area; and
					(5)describe a program of
			 implementation for the management plan, including—
					(A)plans for resource
			 protection, restoration, and construction; and
					(B)specific commitments for
			 implementation during the first 5 years of implementation.
					(c)Disqualification from fundingIf a proposed management plan is not
			 submitted to the Secretary by the date that is 3 years after the date on which
			 funds are first made available to carry out this Act, the management entity may
			 not receive additional funding under this Act until the date on which the
			 Secretary receives the proposed management plan.
			(d)Approval and disapproval of management
			 plan
				(1)In generalNot later than 180 days after the date on
			 which the management entity submits the management plan to the Secretary, the
			 Secretary shall approve or disapprove the proposed management plan.
				(2)ConsiderationsIn
			 determining whether to approve or disapprove the management plan, the Secretary
			 shall consider whether—
					(A)the management entity is
			 representative of the diverse interests of the Heritage Area, including
			 governments, natural and historic resource protection organizations,
			 educational institutions, businesses, and recreational organizations;
					(B)the management entity has
			 provided adequate opportunities (including public hearings) for public and
			 governmental involvement in the preparation of the management plan;
					(C)the resource protection
			 and interpretation strategies contained in the management plan, if implemented,
			 would adequately protect the natural, historic, and cultural resources of the
			 Heritage Area; and
					(D)the management plan is
			 supported by the appropriate State and local officials, the cooperation of
			 which is needed to ensure the effective implementation of the State and local
			 aspects of the management plan.
					(3)Disapproval and revisions
					(A)In generalIf the Secretary disapproves a proposed
			 management plan, the Secretary shall—
						(i)advise the management entity, in writing,
			 of the reasons for the disapproval; and
						(ii)make recommendations for revision of the
			 proposed management plan.
						(B)Approval or disapprovalThe Secretary shall approve or disapprove a
			 revised management plan not later than 180 days after the date on which the
			 revised management plan is submitted.
					(e)Approval of amendments
				(1)In generalThe Secretary shall review and approve or
			 disapprove substantial amendments to the management plan in accordance with
			 subsection (d).
				(2)FundingFunds appropriated under this Act may not
			 be expended to implement any changes made by an amendment to the management
			 plan until the Secretary approves the amendment.
				6.Relationship to other
			 Federal agencies
			(a)In
			 GeneralNothing in this Act affects the authority of a Federal
			 agency to provide technical or financial assistance under any other law.
			(b)Consultation and
			 CoordinationThe head of any Federal agency planning to conduct
			 activities that may have an impact on the Heritage Area is encouraged to
			 consult and coordinate the activities with the Secretary and the management
			 entity to the maximum extent practicable.
			(c)Other Federal
			 AgenciesNothing in this Act—
				(1)modifies, alters, or
			 amends any law or regulation authorizing a Federal agency to manage Federal
			 land under the jurisdiction of the Federal agency;
				(2)limits the discretion of
			 a Federal land manager to implement an approved land use plan within the
			 boundaries of the Heritage Area; or
				(3)modifies, alters, or
			 amends any authorized use of Federal land under the jurisdiction of a Federal
			 agency.
				7.Private property and
			 regulatory protectionsNothing
			 in this Act—
			(1)abridges the rights of
			 any property owner (whether public or private), including the right to refrain
			 from participating in any plan, project, program, or activity conducted within
			 the Heritage Area;
			(2)requires any property
			 owner to permit public access (including access by Federal, State, or local
			 agencies) to the property of the property owner, or to modify public access or
			 use of property of the property owner under any other Federal, State, or local
			 law;
			(3)alters any duly adopted
			 land use regulation, approved land use plan, or other regulatory authority of
			 any Federal, State, or local agency, or conveys any land use or other
			 regulatory authority to the management entity;
			(4)authorizes or implies the
			 reservation or appropriation of water or water rights;
			(5)diminishes the authority
			 of the State to manage fish and wildlife, including the regulation of fishing
			 and hunting within the Heritage Area; or
			(6)creates any liability, or
			 affects any liability under any other law, of any private property owner with
			 respect to any person injured on the private property.
			8.Evaluation;
			 report
			(a)In
			 generalNot later than 3 years before the date on which authority
			 for Federal funding terminates for the Heritage Area, the Secretary
			 shall—
				(1)conduct an evaluation of
			 the accomplishments of the Heritage Area; and
				(2)prepare a report in
			 accordance with subsection (c).
				(b)EvaluationAn
			 evaluation conducted under subsection (a)(1) shall—
				(1)assess the progress of
			 the management entity with respect to—
					(A)accomplishing the
			 purposes of this Act for the Heritage Area; and
					(B)achieving the goals and
			 objectives of the approved management plan for the Heritage Area;
					(2)analyze the Federal,
			 State, local, and private investments in the Heritage Area to determine the
			 leverage and impact of the investments; and
				(3)review the management
			 structure, partnership relationships, and funding of the Heritage Area for
			 purposes of identifying the critical components for sustainability of the
			 Heritage Area.
				(c)Report
				(1)In
			 generalBased on the evaluation conducted under subsection
			 (a)(1), the Secretary shall prepare a report that includes recommendations for
			 the future role of the National Park Service, if any, with respect to the
			 Heritage Area.
				(2)Required
			 analysisIf the report prepared under paragraph (1) recommends
			 that Federal funding for the Heritage Area be reauthorized, the report shall
			 include an analysis of—
					(A)ways in which Federal
			 funding for the Heritage Area may be reduced or eliminated; and
					(B)the appropriate time
			 period necessary to achieve the recommended reduction or elimination.
					(3)Submission to
			 congressOn completion of the report, the Secretary shall submit
			 the report to—
					(A)the Committee on Energy
			 and Natural Resources of the Senate; and
					(B)the Committee on Natural
			 Resources of the House of Representatives.
					9.Authorization of appropriations
			(a)In generalThere is authorized to be appropriated to
			 carry out this Act $10,000,000, of which not more than $1,000,000 may be
			 authorized to be appropriated for any fiscal year.
			(b)Cost-Sharing requirementThe Federal share of the cost of any
			 activity carried out using funds made available under this Act shall be not
			 more than 50 percent.
			10.Termination of authorityThe authority of the Secretary to provide
			 financial assistance under this Act terminates on the date that is 15 years
			 after the date of enactment of this Act.
		
	
		September 17, 2007
		Reported with an amendment
	
